DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-7, 9-12 and 14-15 are pending in this application.               Claims 1, 4, 6, 9, 11 and 14 are presented as amended claims.
               Claims 2, 5, 7, 10, 12 and 15 are presented as original claims.
               No claims are newly presented.
               Claims 3, 8 and 13 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Niibo et al. (US 20190384305 A1) (hereinafter Niibo) in view of Yoon (US 20170043780 A1). As regards the individual claims:
Regarding claim 1, Niibo teaches a:
method for invoking an automatic driving reference line, comprising: (Niibo: ¶ 017; a vehicle control method including: recognizing, by a computer, a surrounding 
acquiring lane information of a current lane where a vehicle is located (Niibo: ¶ 054; recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10. The recognizer 130 may recognize a traveling lane by recognizing a traveling route boundary (a road boundary) including a road shoulder, a curb stone, a median strip, a guardrail, or the like as well as a road dividing line. In this recognition, a position of the host vehicle M acquired from the navigation device 50 or a processing result of the INS may be added. The recognizer 130 recognizes a temporary stop line, an obstacle, red traffic light, a toll gate, and other road events)
calculating an automatic driving reference line of the current lane (Niibo: ¶ 078; first controller 120 includes, for example, a recognizer 130 and an action plan generator 140. For example, the first controller 120 implements a function based on artificial intelligence (AI) and a function based on a previously given model in parallel. For example, an “intersection recognition” function may be implemented by executing intersection recognition based on deep learning or the like and recognition based on previously given conditions (signals capable of pattern matching, road signs, or the like) in parallel and performing comprehensive evaluation by assigning scores to both the recognitions. Thereby, the reliability of automated driving is secured.)
according to the lane information of the current lane (Niibo: ¶ 080; the recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10.)
Niibo does not explicitly teach: invoking lane information of a switching lane; however, Yoon does teach:
invoking lane information of a switching lane (Yoon: ¶ 011; As the lane change timing determiner 160 determines the timing position (segment) for starting the lane change, the lane changer 170 may be configured to generate a control signal to trigger the change the lane in the corresponding direction from the corresponding position (segment) by sensing forward and backward vehicles of a current lane and a lane to be changed (e.g., surrounding vehicles) using a radar, an infrared sensor, or the like, and a vehicle control system such as an electronic control unit (ECU) of the vehicle may be configured to perform the lane change).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo with the teachings of Yoon based on a motivation to improve the process of implement an autonomous driving control by automatically determining when a lane change is required and effectively determining a timing and target of the lane change (Yoon: ¶ 004).
Niibo further teaches:
according to a topological relation between the current lane and the switching lane (Niibo: ¶ 107; lane change controller 142 makes the lane change (A) at a timing when the recommended lane has been switched on the basis of the route on the map [or inter alia] when there are two adjacent lanes, the lane change controller 142 sets an overtaking lane among adjacent lanes as a lane of a lane change destination)
and calculating an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane (Niibo: ¶ 130; the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region, satisfies a criterion (step S210). FIG. 9 is an explanatory diagram showing the processing of step S210. The target position candidate evaluater 148 determines that the inter-vehicle distance of the target position candidate cTA[i] satisfies the criterion when the inter-vehicle distance of the target position candidate cTA[i] (the inter-vehicle distance between the other vehicle m[i] and the other vehicle m[i+1]) is greater than or equal to a distance obtained by adding a front allowance distance gap.sub.front and a rear allowance distance gap.sub.rear to a vehicle length L.sub.M of the host vehicle M. The front allowance distance gap.sub.front and the rear allowance distance gap.sub.rear are obtained on the basis of Eq. (1) and Eq. (2), respectively. In Eq. (1) and Eq. (2), V.sub.M is the speed of the host vehicle M and Tfr1 and Tre1 are prescribed values. The prescribed values Tfr1 and Tre1 are values indicating “how much vehicle time-headway can be secured for front and rear vehicles at a lane change destination to make the lane change”) (Niibo: Fig. 009) (Niibo: Fig. 025)

    PNG
    media_image1.png
    810
    891
    media_image1.png
    Greyscale

While Yoon does not explicitly teach:
wherein the invoking lane information of a switching lane according to a topological relation between the current lane and the switching lane comprises: setting a priority of the switching lane according to the topological relation between the current lane and the switching lane; Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.

    PNG
    media_image2.png
    439
    423
    media_image2.png
    Greyscale

Yoon further teaches:
and invoking the lane information of the switching lane in an order of the priority (Yoon: ¶ 051; the autonomous driving control apparatus 100 may be configured to perform the lane change on a segment having a plurality of lanes such as a segment immediately after the segment 800.)
Regarding claim 2, as detailed above, Niibo as modified by Yoon teach the invention as detailed with respect to claim 1. Yoon further teaches:
acquiring a road feasible area between places of departure and destination; and segmenting each road in the road feasible area to generate a plurality of road segments, each of the road segments comprising at least one lane (Yoon: ¶ 011; an autonomous driving control apparatus of a vehicle may include: a path generator configured to 
Regarding claim 4, as detailed above, Niibo as modified by Yoon teach the invention as detailed with respect to claim 1. While Yoon does not explicitly teach:
setting a priority of a lane on either side of the current lane to be higher than a priority of a lane at an end of the current lane; Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Regarding claim 5, as detailed above, Niibo as modified by Yoon teach the invention as detailed with respect to claim 4. Yoon further teaches:
if the switching lane comprises the lane on either side of the current lane and the lane at the end of the current lane (Yoon: ¶ 053; Since the self-vehicle 500 arrives at the crossroad while continuously driving after performing the lane change in a left lane direction, but does not arrive at a local goal point 900 while being driven substantially straight (e.g., without turns), the autonomous driving control apparatus 100 may be configured to determine a lane change necessity, as described above. Since a right turn is required at the crossroad from the current position of the self-vehicle 500 to reach the local goal point 900) (Yoon: Fig. 005)

    PNG
    media_image3.png
    358
    416
    media_image3.png
    Greyscale

While Niibo does not explicitly teach:
first invoking lane information of the lane on either side of the current lane, and then invoke lane information of the lane at the end of the current lane; Niibo does teach:
calculating and evaluating a possible lane shift target based on the existence or non-existence of vehicles traveling in the adjacent travel lanes while ongoing processing continues in the background until a position P2 (Niibo: ¶ 099-102; the target position determiner 150 determines a target position [when t]he target position candidate cTA[i] is a “position between another vehicle m[i] and another vehicle m[i+1] (an inter-vehicle region)” [then the] region in front of the other vehicle m[1] that is traveling at the most forward position among the other vehicles to be monitored is denoted by cTA[0]) (Niibo: ¶ 176; remaining distance calculator 150A acquires a lane change limit position and a position of the host vehicle M (step S312). FIG. 23 is an explanatory diagram showing the process of the remaining distance calculator [functions when] a distance between a 

    PNG
    media_image4.png
    781
    440
    media_image4.png
    Greyscale

Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Niibo teaches the limitation based on the logic that Niibo teaches prioritizes the lane information on either side of the current lane before the information about the travel lane because Niibo immediately invokes data gathering about the inter-vehicle region of the adjacent lane while regular data gathering about the forward lane is left ongoing in the background.
Regarding claim 6, Niibo teaches a:
device for invoking an automatic driving reference line, comprising: (Niibo: ¶ 017; a vehicle control device including: a recognizer configured to recognize a 
one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to (Niibo: ¶ 077; the first controller 120 and the second controller 160 are implemented by a processor such as a central processing unit (CPU) executing a program (software) [where the] program may be pre-stored in a storage device such as an HDD or flash memory of the automated driving control device 100 or pre-stored in a removable storage medium)
acquire lane information of a current lane where a vehicle is located (Niibo: ¶ 054; recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10. The recognizer 130 may recognize a traveling lane by recognizing a traveling route boundary (a road boundary) including a road shoulder, a curb stone, a median strip, a guardrail, or the like as well as a road dividing line. In this recognition, a position of the host vehicle M acquired from the navigation device 50 or a processing result of the INS may be added. The recognizer 130 recognizes a temporary stop line, an obstacle, red traffic light, a toll gate, and other road events)
calculate an automatic driving reference line of the current lane (Niibo: ¶ 078; first controller 120 includes, for example, a recognizer 130 and an action plan generator 
But, Niibo does not explicitly teach:
according to the lane information of the current lane; however, Yoon does teach:
according to the lane information of the current lane (Yoon: ¶ 011; As the lane change timing determiner 160 determines the timing position (segment) for starting the lane change, the lane changer 170 may be configured to generate a control signal to trigger the change the lane in the corresponding direction from the corresponding position (segment) by sensing forward and backward vehicles of a current lane and a lane to be changed (e.g., surrounding vehicles) using a radar, an infrared sensor, or the like, and a vehicle control system such as an electronic control unit (ECU) of the vehicle may be configured to perform the lane change).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo with the teachings of Yoon based on a motivation to improve the process of implement an autonomous driving control by automatically determining when a lane change is required and effectively determining a timing and target of the lane change (Yoon: ¶ 004).
Niibo further teaches:
invoke lane information of a switching lane (Niibo: ¶ 092; lane change controller 142 includes, for example, a lane change type determiner 144, a target position candidate setter 146, a target position candidate evaluater 148, a target position determiner 150, and a lane change executor 152. The target position candidate evaluater 148 includes, for example, a calculation type selector 148A and a calculation executor 148B. The target position determiner 150 includes, for example, a remaining distance calculator 150A and a driver tendency learner 150B. The lane change executor 152 includes, for example, a holding cancellation determiner 152A, a speed determiner 152B, and a steering angle determiner)
according to a topological relation between the current lane and the switching lane (Niibo: ¶ 107; lane change controller 142 makes the lane change (A) at a timing when the recommended lane has been switched on the basis of the route on the map [or inter alia] when there are two adjacent lanes, the lane change controller 142 sets an overtaking lane among adjacent lanes as a lane of a lane change destination)
and calculate an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane (Niibo: ¶ 130; the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region, satisfies a criterion (step S210). FIG. 9 is an explanatory diagram showing the processing of step S210. The target position candidate evaluater 148 determines that the inter-vehicle distance of the target position candidate cTA[i] satisfies the criterion when the inter-vehicle distance of the target position candidate cTA[i] (the inter-vehicle distance between the other vehicle m[i] and the other vehicle 
While Yoon does not explicitly teach:
wherein the one or more programs, when executed by the one or more processors, cause the one or more processors further to: set a priority of the switching lane according to the topological relation between the current lane and the switching lane; Yoon does teach:
set a priority of the switching lane according to the topological relation between the current lane and the switching lane; Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the self-vehicle 500 may not arrive at the local goal point 700 due to the dead-end segment. 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Yoon further teaches:
and invoke the lane information of the switching lane in an order of the priority (Yoon: ¶ 051; the autonomous driving control apparatus 100 may be configured to perform the lane change on a segment having a plurality of lanes such as a segment immediately after the segment 800.)
Regarding claim 7, as detailed above, Niibo as modified by Yoon teach the invention as detailed with respect to claim 6. Yoon further teaches:
acquire a road feasible area between places of departure and destination; segment each road in the road feasible area to generate a plurality of road segments, each of the road segments comprising at least one lane (Yoon: ¶ 011; an autonomous driving control apparatus of a vehicle may include: a path generator configured to generate a path plan from a current position of the vehicle toward a destination with reference to a map database while the vehicle is being driven; a segment/local goal point determiner configured to determine a farthest segment among the segments for each lane from the current position of the vehicle to a predetermined target segment 
Regarding claim 9, as detailed above, Niibo as modified by Yoon teach the invention as detailed with respect to claim 6. While Yoon does not explicitly teach:
set a priority of a lane on either side of the current lane to be higher than a priority of a lane at an end of the current lane; Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the self-vehicle 500 may not arrive at the local goal point 700 due to the dead-end segment. Therefore, the autonomous driving control apparatus 100 may be configured to perform a control to execute a left lane change. As described above, the autonomous driving 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Regarding claim 10, as detailed above, Niibo as modified by Yoon teach the invention as detailed with respect to claim 9. Yoon further teaches:
if the switching lane comprises the lane on either side of the current lane and the lane at the end of the end of the current lane (Yoon: ¶ 053; Since the self-vehicle 500 arrives at the crossroad while continuously driving after performing the lane change in a left lane direction, but does not arrive at a local goal point 900 while being driven substantially straight (e.g., without turns), the autonomous driving control apparatus 100 may be configured to determine a lane change necessity, as described above. Since a right turn is required at the crossroad from the current position of the self-vehicle 500 to reach the local goal point 900) (Yoon: Fig 005)
While Niibo does not explicitly teach:
first invoke lane information of the lane on either side of the current lane, and then invoke lane information of the lane at the end of the current lane; Niibo does teach:
calculating and evaluating a possible lane shift target based on the existence or non-existence of vehicles traveling in the adjacent travel lanes while ongoing processing continues in the background until a position P2 (Niibo: ¶ 099-102; the target position 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Niibo teaches the limitation based on the logic that Niibo teaches prioritizes the lane information on either side of the current lane before the information about the travel lane because Niibo immediately invokes data gathering about the inter-vehicle region of the adjacent lane while regular data gathering about the forward lane is left ongoing in the background.
Regarding claim 11, Niibo teaches a:
non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, causes the processor to: (Niibo: Clm. 012; computer-readable non-transitory storage medium storing a program for causing a computer to: recognize a surrounding situation of a host vehicle; control acceleration/deceleration and steering of the host vehicle on the basis of a recognition result; determine a target speed of the host vehicle)
acquire lane information of a current lane where a vehicle is located (Niibo: ¶ 054; recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a pattern of a road dividing line (for example, an arrangement of solid lines and broken lines) obtained from the second map information 62 with a pattern of a road dividing line in the vicinity of the host vehicle M recognized from an image captured by the camera 10. The recognizer 130 may recognize a traveling lane by recognizing a traveling route boundary (a road boundary) including a road shoulder, a curb stone, a median strip, a guardrail, or the like as well as a road dividing line. In this recognition, a position of the host vehicle M acquired from the navigation device 50 or a processing result of the INS may be added. The recognizer 130 recognizes a temporary stop line, an obstacle, red traffic light, a toll gate, and other road events)
calculate an automatic driving reference line of the current lane (Niibo: ¶ 078; first controller 120 includes, for example, a recognizer 130 and an action plan generator 140. For example, the first controller 120 implements a function based on artificial intelligence (AI) and a function based on a previously given model in parallel. For example, an “intersection recognition” function may be implemented by executing intersection recognition based on deep learning or the like and recognition based on previously given conditions (signals capable of pattern matching, road signs, or the like) in parallel and performing comprehensive evaluation by assigning scores to both the recognitions. Thereby, the reliability of automated driving is secured.)
according to the lane information of the current lane (Niibo: ¶ 080; the recognizer 130 recognizes a lane (a traveling lane) in which the host vehicle M is traveling. For example, the recognizer 130 recognizes the traveling lane by comparing a 
Niibo does not explicitly teach:
invoke lane information of a switching lane; however, Yoon does teach:
invoke lane information of a switching lane (Yoon: ¶ 011; As the lane change timing determiner 160 determines the timing position (segment) for starting the lane change, the lane changer 170 may be configured to generate a control signal to trigger the change the lane in the corresponding direction from the corresponding position (segment) by sensing forward and backward vehicles of a current lane and a lane to be changed (e.g., surrounding vehicles) using a radar, an infrared sensor, or the like, and a vehicle control system such as an electronic control unit (ECU) of the vehicle may be configured to perform the lane change).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niibo with the teachings of Yoon based on a motivation to improve the process of implement an autonomous driving control by automatically determining when a lane change is required and effectively determining a timing and target of the lane change (Yoon: ¶ 004).
Niibo further teaches:
according to a topological relation between the current lane and the switching lane (Niibo: ¶ 107; lane change controller 142 makes the lane change (A) at a timing when the recommended lane has been switched on the basis of the route on the map 
and calculate an automatic driving reference line of the switching lane according to the automatic driving reference line of the current lane and the lane information of the switching lane (Niibo: ¶ 130; the target position candidate evaluater 148 determines whether or not an inter-vehicle distance of the target position candidate cTA[i], which is an inter-vehicle region, satisfies a criterion (step S210). FIG. 9 is an explanatory diagram showing the processing of step S210. The target position candidate evaluater 148 determines that the inter-vehicle distance of the target position candidate cTA[i] satisfies the criterion when the inter-vehicle distance of the target position candidate cTA[i] (the inter-vehicle distance between the other vehicle m[i] and the other vehicle m[i+1]) is greater than or equal to a distance obtained by adding a front allowance distance gap.sub.front and a rear allowance distance gap.sub.rear to a vehicle length L.sub.M of the host vehicle M. The front allowance distance gap.sub.front and the rear allowance distance gap.sub.rear are obtained on the basis of Eq. (1) and Eq. (2), respectively. In Eq. (1) and Eq. (2), V.sub.M is the speed of the host vehicle M and Tfr1 and Tre1 are prescribed values. The prescribed values Tfr1 and Tre1 are values indicating “how much vehicle time-headway can be secured for front and rear vehicles at a lane change destination to make the lane change”) (Niibo: Fig. 009) (Niibo: Fig. 025 )
While Yoon does not explicitly teach
wherein the executable instructions, when executed by the processor, causes the processor further to: set a priority of the switching lane according to the topological relation between the current lane and the switching lane
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 having the autonomous driving control apparatus 100 is driven on a segment immediately before entering a crossroad 600. When the autonomous driving control apparatus 100 sets two segments 700 as the forward local goal points as illustrated in FIG. 4 and the self-vehicle 500 is driven while maintaining a current driving lane, the self-vehicle 500 may not arrive at the local goal point 700 due to the dead-end segment. Therefore, the autonomous driving control apparatus 100 may be configured to perform a control to execute a left lane change. As described above, the autonomous driving control apparatus 100 may be configured to determine a segment 800 of the timing position for starting the lane change) (Yoon: Fig. 004)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone. 
and invoke the lane information of the switching lane in an order of the priority (Yoon: ¶ 051; the autonomous driving control apparatus 100 may be configured to perform the lane change on a segment having a plurality of lanes such as a segment immediately after the segment 800.)
Regarding claim 12, as detailed above, Niibo as modified by Yoon teach the invention as detailed with respect to claim 11. Yoon further teaches:
acquire a road feasible area between places of departure and destination; segment each road in the road feasible area to generate a plurality of road segments, each of the road segments comprising at least one lane (Yoon: ¶ 011; an autonomous driving control apparatus of a vehicle may include: a path generator configured to generate a path plan from a current position of the vehicle toward a destination with reference to a map database while the vehicle is being driven; a segment/local goal point determiner configured to determine a farthest segment among the segments for each lane from the current position of the vehicle to a predetermined target segment on the path plan as a local goal point; a lane change/direction determiner configured to determine whether a lane change is required to arrive at (e.g., to reach) the local goal point and determine a direction of the lane change based on the determination of whether the lane change is required; and a lane change timing determiner configured to determine a lane change completion segment the segments for each lane up to the target segment and determine a segment position before a distance for the lane change from an end of the lane change completion segment as a timing position for the lane change.)
Regarding claim 14, as detailed above, Niibo as modified by Yoon teach the invention as detailed with respect to claim 11. While, Yoon does not explicitly teach:
set a priority of a lane on either side of the current lane to be higher than a priority of a lane at an end of the current lane.; Yoon does teach:
a self-driving system which can recognize that the vehicle’s current travel lane ends between the vehicle’s current location and the vehicle’s calculated target destination, and that proceeding to the target destination requires conducting a lane-shift operation to avoid the detected dead-end lane (Yoon: ¶ 051; self vehicle 500 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Yoon teaches the limitation based on the logic that Yoon teaches prioritizing an adjacent lane in zone 600, which allows through travel, over the current travel lane based on the topological relationship between the lanes in approaching zone 700, in particular the dead-end zone.
Regarding claim 15, as detailed above, Niibo as modified by Yoon teach the invention as detailed with respect to claim 14. Yoon further teaches:
if the switching lane comprises the lane on either side of the current lane and the lane at the end of the current lane (Yoon: ¶ 053; Since the self-vehicle 500 arrives at the crossroad while continuously driving after performing the lane change in a left lane direction, but does not arrive at a local goal point 900 while being driven substantially straight (e.g., without turns), the autonomous driving control apparatus 100 may be configured to determine a lane change necessity, as described above. Since a right turn is required at the crossroad from the current position of the self-vehicle 500 to reach the local goal point 900) (Yoon: Fig. 005)
While Niibo does not explicitly teach:
first invoke lane information of the lane on either side of the current lane, and then invoke lane information of the lane at the end of the current lane.; Niibo does teach:
calculating and evaluating a possible lane shift target based on the existence or non-existence of vehicles traveling in the adjacent travel lanes while ongoing processing continues in the background until a position P2 (Niibo: ¶ 099-102; the target position determiner 150 determines a target position [when t]he target position candidate cTA[i] is a “position between another vehicle m[i] and another vehicle m[i+1] (an inter-vehicle region)” [then the] region in front of the other vehicle m[1] that is traveling at the most forward position among the other vehicles to be monitored is denoted by cTA[0]) (Niibo: ¶ 176; remaining distance calculator 150A acquires a lane change limit position and a position of the host vehicle M (step S312). FIG. 23 is an explanatory diagram showing the process of the remaining distance calculator [functions when] a distance between a position P2 at a prescribed distance before the accident and a position x.sub.M of the host vehicle M) (Niibo: Fig. 23).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Niibo teaches the limitation based on the logic that Niibo teaches prioritizes the lane information on either side of the current lane before the information about the travel lane because Niibo immediately invokes data gathering about the inter-vehicle region of the adjacent lane while regular data gathering about the forward lane is left ongoing in the background.
Response to Arguments
Applicant's remarks filed Oct 6, 2021 have been fully considered but are not persuasive.
Applicant first argues that Niibo “teaches determining a lane of a lane change destination . . . according to a topological relation between lanes [while Yoon] determines the timing position (segment) for starting the lane change . . . by sensing forward and backward vehicles of a current lane and a lane to be changed [and thus only] teaches sensing lane information of a lane to be changed” (Applicant’s Arguments, pg. 7). 
Examiner respectfully disagrees and points to Yoon ¶ 049 which states the vehicle is capable of “sensing forward and backward vehicles of a current lane and a lane to be changed (e.g., surrounding vehicles) using a radar, an infrared sensor, or the like, and a vehicle control system such as an electronic control unit (ECU) of the vehicle may be configured to perform the lane change based on the corresponding control signal.” Which teaches (1) sensing of both the start and finish lanes as well as (2) acting upon the sensed information. Consequently, Applicant’s argument have been fully considered but they are not persuasive (emphasis added).
Applicant argues secondly that “Yoon, in order to arrive at the local goal point 700, the self-vehicle 500 must pass through a segment 800 having one lane and then a segment having a plurality of lanes immediately after the segment 800, and perform a lane change on the segment immediately after the segment 800[; h]owever, Yoon fails to teach setting priorities of these lanes, especially setting a priority of a lane to be changed according to the topological relationship between the current lane and the lane to be changed” (Applicant’s Arguments, pg. 8).
Examiner respectfully disagrees and points to Yoon ¶ 040 which describes when as “in the example of FIG. 3, [where] the self vehicle 500 is currently positioned may be a three-lane road, which is the segment 3 included in a tree 3, the self vehicle 500 may not arrive at the segments 26 and 27, which are the local goal points, straightly from the current road (e.g., turns may be required to reach the local goal points). Therefore, the lane change/direction determiner 150 may be configured to determine that not passing through a segment having one lane. 


    PNG
    media_image5.png
    294
    722
    media_image5.png
    Greyscale

In conjunction with Yoon’s teaching of evaluating and selecting a particular lane segment based on the road topography such as a dead-end (Yoon: ¶ 055), Yoon is clearly setting a priority of the switching lane according to the topological relation between the current lane and the switching lane in cases without a single-lane segment. In the instant example, Yoon makes a lane choice decision based on a lane priority determined by if the lane topology is consistent with further routing goals, specifically (1) if the current lane will end and (2) if the current lane continues in the required direction (Yoon: ¶ 051). Consequently, Applicant's arguments with respect to obviousness of claims 1, 6, and 11 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Wang (US 20190322281 A1) which discloses a lane selection method that calculates a lane selection based on real time information about nearby lanes and other vehicles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 




	/MACEEH ANWARI/                             Primary Examiner, Art Unit 3663